Citation Nr: 1412335	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  07-29 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral shoulder disorders.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications taken for service-connected disabilities.

6.  Entitlement to service connection for restless leg syndrome (RLS), to include as secondary to posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for obstructive sleep apnea.


8.  Entitlement to an award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION


The Veteran served on active duty form August 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Waco RO.

In February 2011 and April 2011, the Veteran and his spouse first testified hearings before a Decision Review Officer (DRO) and before the undersigned at a Travel Board Hearing, respectively.  Transcripts of these hearings are associated with the claims file.




In August 2011, the case was remanded for additional development.

The Veteran also appealed the denial of service connection for bilateral hearing loss.  In an October 2012 rating decision, service connection for the disability was granted. The Veteran has not filed an appeal as to any aspect of the rating decision. It is therefore not before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

In April 2013, the Board denied service connection for chronic sinusitis; determined that an initial rating higher than 10 percent was not warranted for allergic rhinitis; and remanded for further development the issues of service connection for a left knee disorder, bilateral shoulder disorders, low back disorder, erectile dysfunction, hypertension, obstructive sleep apnea, and RLS.

The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In August 2013, pursuant to a Joint Motion for Partial Remand, the Court vacated the portion of the April 2013 Board decision that referred, rather than remanded, the issue of entitlement to a TDIU.  The Veteran chose not pursue an appeal of the portions of the Board's April 2013 that were either remanded or denied; those determinations remain undisturbed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Consistent with the findings of the August 2013 Joint Motion for Partial Remand, a derivative claim for entitlement to a TDIU is being remanded because the evidence raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Various evidence and submissions indicate that the Veteran, who now has a combined disability rating of 90 percent, may be unemployable due to service-connected disorders.  A VA examination is necessary to determine what effect, if any, the Veteran's service connected disabilities has on his employability.

Additionally, as noted in the introduction, the Board, in April 2013, remanded the service connection claims for a left knee disorder, bilateral shoulder disorders, low back disorder, erectile dysfunction, hypertension, obstructive sleep apnea, and RLS claims for further development, to include affording the Veteran additional VA examinations and medical opinions.  However, a review of the record reflects that the scheduling of those examinations was initiated, but not completed.  It appears that during the pendency of the Veteran's appeal to the Court, the claims file was transferred and the AMC was unable to fulfill the Board's April 2013 development requests.  Therefore on remand, the RO/AMC must ensure that the development requested by the Board in April 2013 is completed.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate secondary service connection claims for erectile dysfunction and RLS, and for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder. 

2.  Ascertain if the Veteran has received any additional VA, non-VA, or other medical treatment for the claimed disabilities being remanded that is not currently a part of the record.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. 

THE VETERAN IS HERE ADVISED, AND MUST BE READVISED BY THE RO/AMC THAT IF HE HAS ANY COMPETENT MEDICAL INFORMATION (PHYSICIAN'S REPORTS, MEDICAL EXAMINER'S LETTERS, ETC.) THAT REPORT MEDICATION PRESCRIBED FOR SERVICE CONNECTED ASTHMA, PTSD, MIGRAINE HEADACHES, TINEA VERSICOLOR, CONJUNCTIVITIS, RHINITIS AND HEARING LOSS CAUSED OR CONTRIBUTE TO ERECTILE DYSFUNCTION OR RESTLESS LEG SYNDROME, HE MUST NOTIFY THE RO/AMC OF THIS INFORMAITON, PROVIDE IT ON HIS OWN OR SIGN RELEASES OF INFORMATION TO ENABLE THE RO/AMC TO OBTAIN THIS INFORMATION. 

3.   Then, RETURN the claims folder to the examiners who conducted the October 2011 VA examinations and direct that they respond to the inquiries below.  If the requested examiners are not available, schedule the Veteran for a VA examination of the left knee, bilateral shoulders, and low back.

The purpose of this opinion request is to determine whether the Veteran has a left knee, bilateral shoulder, or low back disorder that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

 With regard to each disability (left knee, bilateral shoulders, and low back), the examiner is asked to determine whether it had its onset or is otherwise related to any incident or event of the Veteran's service. 

Although the examiner is expected to review the claims file in its entirety, his or her attention is called to the following:

Regarding the LEFT KNEE disorder

* An April 1968 service treatment record indicates that an examination of the left knee, left shoulder, and head was requested. He was noted to have trauma to the left knee and left shoulder. Another record dated this month notes that he was badly beaten.

* An April 1968 service separation examination report shows that an evaluation of the lower extremities was normal.

* A March 2001 post-service VA treatment record notes the Veteran's complaints of severe joint pain, especially in his knees.

* An August 2002 VA treatment record notes the Veteran's complaints of left knee pain with motion, since the 1960s. He reported that there was no recent trauma.

* August 2002 VA x-rays of the left knee revealed probable bipartite patellae, correlation suggested; otherwise normal knee.

* A November 2002 VA treatment record shows the Veteran complained of left knee pain that progressively worsened. He reported chronic knee pain as secondary to trauma in Europe.

* An August 2003 record notes a history of chronic left knee pain after being assaulted in Europe. An MRI of the left knee revealed a slight increase in fluid. Ligaments and menisci were unremarkable; no significant bony pathology was found.

* A January 2012 VA treatment record in the Virtual VA file shows that x-rays revealed mild degenerative joint disease in the left knee.

Regarding the LOW BACK disorder

* The Veteran testified in August 2011 to the effect that he was beaten in the area of his back and that he did heavy lifting in service. He also went to sick call several times due to his back.

* An August 1967 service treatment record notes the Veteran's complaints of low back pain that was reportedly related to heavy lifting; there was no prior history. There was also no evidence of disease found and the impression was possible lumbosacral strain.

* An October 1996 post-service private treatment record notes the Veteran's complaints of low back pain.

* A March 2000 private treatment record indicates the Veteran was involved in a motor vehicle accident. He complained of soreness in his back; x-rays were taken of the lumbar spine but the findings were not noted. He was rechecked in April 2000 and he reported that his back pain had moved to his left buttocks.

* A July 2004 treatment record indicates the Veteran had low back pain. X-rays of the lumbosacral spine revealed DJD with moderate narrowing of L4-L5.

* A December 2010 MRI of the lumbar spine revealed degenerative changes with small disc protrusions.

Regarding BILATERAL SHOULDERS

* The Veteran testified that he had injuries to his shoulders after being beaten while he was on active duty.

* April 1968 service treatment records show that he had trauma to his left shoulder and that he was badly beaten.

* October 2001 post-service VA x-rays of the left shoulder were normal.

* A March 2002 VA record notes complaints of ongoing left shoulder pain.

* A May 2002 MRI of the left shoulder revealed probable impingement and tendinitis.

* An April 2004 assessment of possible DJD of the left shoulder and that a PRI of left shoulder showed DJD but it was unclear what process was involved. Also in April 2004, the right shoulder was shown to have anterior bursa swelling but not inflammation or erythema.



* May 2004 VA x-rays of the right shoulder revealed a deformed distal end of the clavicle consistent with old trauma.

* October 2005 VA records note complaints of bilateral shoulder pain, DJD of the left shoulder, bones spurs, and impinged left supraspinous muscle.

i.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

ii.  The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran's claimed left knee, bilateral shoulder, or low back disorders is the result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

iii.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 




iv.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner will provide a FULLY REASONED EXPLANATION for his or her opinions, based on clinical experience, medical expertise, and established medical principles.

4).  SCHEDULE the Veteran for a VA examination of hypertension, erectile dysfunction, RLS, and obstructive sleep apnea.  The purpose of the examination is to determine whether the Veteran's hypertension, erectile dysfunction, RLS, and obstructive sleep apnea had its onset or was aggravated during active service, or is otherwise related to any incident of service.  Regarding, RLS and erectile dysfunction, additional opinions are needed regarding secondary service connection.

a).  With regard to each disability (hypertension, erectile dysfunction, RLS, and obstructive sleep apnea), the examiner is asked to determine whether it had its onset or is otherwise related to any incident or event of the Veteran's service. 

b).  The examiner is also asked to provide an opinion as to whether the Veteran's RLS is caused or aggravated (chronically worsened) by the service-connected PTSD.

c).  The examiner is also asked to provide an opinion as to whether the Veteran's erectile dysfunction is caused or aggravated by medications taken for service-connected disabilities.

Although the examiner is expected to review the claims file in its entirety, his or her attention is called to the following:

Regarding HYPERTENSION

* A service treatment record dated February 1966 shows that the Veteran reported that he did not know whether his blood pressure was high or low; however, there is a copy of this record in the claims file that was altered to read that his blood pressure was high. This latter record is not a true copy of the original document and must not be considered in rendering an opinion.

* Blood pressure readings in 1999 are within normal limits.

* Blood pressure readings in April and June 2000 were 128/90 and 130/90 respectively; there was no diagnosis of hypertension noted.

* A July 2004 record indicates that the Veteran had an elevated blood pressure reading.

* In August 2004, the Veteran was noted to have fluctuating blood pressure. Previously the reading was 143/90 but 15 minutes later it was 129/87. The current blood pressure reading of 180/96 but when rechecked it was 116/76.

* An October 2005 VA record notes the Veteran had a recent diagnosis of hypertension. Current blood pressure readings were 172/103 and 156/94.

* A December 2005 VA record notes Veteran was on hypertension medication.

Regarding ERECTILE DYSFUNCTION

* A November 2002 VA treatment record notes that the Veteran reported being impotent since taking medication for a psychiatric disorder. He was also shown to be on medication for erectile dysfunction.

* A March 2003 record indicates the Veteran was having intercourse.

* The Veteran testified in February 2011 that he became impotent shortly after entering service and in April 2011 he testified that his impotence was related to medications for PTSD.

Regarding RLS

* The Veteran testified in February 2011 that RLS started in the military and in April 2011 he testified that the disorder started approximately in 2006 or 2007.

* The October 2011 VA examiner indicated that RLS was diagnosed in 2004.

Regarding obstructive sleep apnea

* November 1999 and June 2005 treatment records note the Veteran's complaints of sleep issues.




* An October 2005 VA treatment record indicates the Veteran requested a sleep study to be evaluated for obstructive sleep apnea.

* The Veteran testified in February 2011 that he was told in service that he snored and that sleep apnea was diagnosed 4 to 5 years after service; his wife noticed his snoring since they were married in 1979. In April 2011 he testified that it might be related to sinusitis since he had difficulty breathing out of his nose.

* A May 2006 VA treatment record indicates that a diagnosis of moderate OSA was made in February 2006.

**The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

**The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran's claimed hypertension, erectile dysfunction, RLS, or obstructive sleep apnea disorders is the result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

**The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

**In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner will provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

5.  After the above development has been accomplished, schedule the Veteran for a Social and Industrial Survey to determine whether he is unemployable as a result of his service-connected disabilities.  The claims file must be made available and the opinion should reflect that such review has been accomplished. 

The examiner is asked to provide an opinion as to whether the Veteran's SERVICE-CONNECTED DISABILITIES (i.e., asthma, PTSD, migraine headaches, tinea versicolor, conjunctivitis, allergic rhinitis, tinnitus, and bilateral hearing loss ) EITHER ALONE OR IN COMBINATION render him UNABLE TO SECURE OR FOLLOW A SUBSTANTIALLY GAINFUL OCCUPATION. 

THE EXAMINER MUST CONSIDER THE VETERAN'S EDUCATION, TRAINING, AND OCCUPATIONAL EXPERIENCE IN MAKING THIS DETERMINATION WITHOUT CONSIDERATION OF HIS NONSERVICE-CONNECTED DISABILITIES OR AGE. 

**If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

6.   Following completion of the foregoing, review the claims folder and ensure that all of the development requested in the April 2013 Board remand as well as the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to the question posed.  If not, the claims file must be returned for corrective action.  38 C.F.R. § 4.2 (2013). 

7.  Readjudicate the service connection claims on appeal and adjudicate the derivative TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  An appropriate period of time should be allowed for response. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


